Citation Nr: 1130315	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic lung disease, claimed as asbestosis due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1980 to February 1996, at which time he retired and was transferred to the Fleet Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for asbestosis.

The Veteran's claims folder was apparently lost and then rebuilt by the RO.  A printout in the claims file from the Veterans Appeals Control and Locator System (VACOLS) notes that the VA Form 9 was timely received and that no hearing was requested.


FINDING OF FACT

In a June 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claim for a chronic lung disease, claimed as asbestosis due to asbestos exposure.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for a chronic lung disease, claimed as asbestosis due to asbestos exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2010).

The Veteran submitted a written statement dated in June 2011 noting that he wished to withdraw his service connection claim for a chronic lung disease, claimed as asbestosis due to asbestos exposure.  

Because the Veteran has withdrawn his appeal as to the above issue, there remain no allegations of error of fact or law for appellate consideration on that issue, and the Board does not have further jurisdiction.


ORDER

The appeal with respect to the claim of service connection for a chronic lung disease, claimed as asbestosis due to asbestos exposure is dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


